Citation Nr: 0731893	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-03 575	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to an initial higher rating for post-
traumatic stress disorder (PTSD), rated 30 percent through 
December 29, 2004, and 70 percent thereafter. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1966 to December 
1967.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, that granted service connection 
for PTSD and assigned a 30 percent rating in a June 2001 
rating decision.  The appeal also comes to the Board from a 
June 2005 rating decision by the North Little Rock, Arkansas, 
RO.  In the June 2005 rating decision, the RO assigned a 70 
percent rating for the veteran's service-connected PTSD, 
effective from December 30, 2004, and denied the veteran's 
claim seeking entitlement to a TDIU.

As a preliminary, concerning the Board's jurisdiction over a 
June 2001 rating decision that granted service connection for 
PTSD and assigned an initial 30 percent rating, the veteran 
submitted a timely notice of disagreement to that decision.  
The Milwaukee, Wisconsin RO issued a statement of the case 
(SOC) in September 2003.  The September 2003 SOC cover letter 
reflects that the SOC was mailed to the veteran and to his 
then-designated representative on September 4, 2003.  The RO 
also re-mailed the SOC on September 17th and again on 
November 3, 2003.  The SOC cover letter notified the veteran 
that he had 60 days to "file his appeal" and further 
stated, "If we do not hear from you within this period, we 
will close your case."  While no VA Form 9 was received 
prior to November 4, his representative did send a letter of 
intent to continue the appeal.  The representative's letter 
was received at the RO on October 23, 2003.  Thus, the RO did 
in fact, hear from the veteran within the period.  In the 
letter, the representative expressed continued 
dissatisfaction with the 30 percent rating and requested 
Decision Review Officer review.  The Board accepts the 
October 2003 letter from the representative as a substantive 
appeal, in lieu of a VA Form 9, and finds the veteran timely 
appealed the June 2001 rating decision.  38 C.F.R. § 20.202 
(2007).  

In light of the favorable decision in this case concerning 
the veteran's PTSD claim, the Board finds that the veteran is 
not eligible for TDIU and his claim for that benefit is moot.  
Green v. West, 11 Vet. App. 472 (1998) (citing Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994) (a claim for TDIU 
presupposes that the rating for the condition is less than 
100 percent) and Holland v. Brown, 6 Vet. App. 443 (1994) (a 
100 percent schedular rating means that a veteran is totally 
disabled)).  Further, in VA O.G.C. Prec. Op. No. 6-99, VA 
General Counsel held that a claim for TDIU may not be 
considered when a schedular 100-percent rating is already in 
effect. 

In July 2006, the veteran presented testimony at a video 
conference hearing before the undersigned Veterans Law Judge 
at the RO; a copy of the hearing transcript is in the record.


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested throughout the 
appeal period by grossly inappropriate behavior, persistent 
danger of hurting himself and others, impaired judgment and 
thinking, and suicidal/homicidal ideation, and more nearly 
approximates total social and industrial impairment.  

2.  In view of the disposition of the claim for a higher 
rating for PTSD to 100 percent, the veteran's claim for a 
TDIU is moot.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for PTSD 
are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9411 (2007).

2.  The claim for a TDIU is dismissed as moot.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2006); 38 C.F.R. § 4.16(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2007).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided notice letters 
in July 2004, March 2005, and March 2006, which informed him 
of what evidence is needed to substantiate the claim, what 
evidence he was responsible for obtaining, and what evidence 
VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter after the initial adverse 
decision.  Thus a timing defect has occurred; however, 
because the decision below is favorable, this timing defect 
does not result in unfair prejudice to the veteran.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

VA provided the additional notices recommended by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, in March 2006.  
Thus, no unfair prejudice will result from the Board's grant 
of benefits below.  

Disability Rating 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2007).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The Court has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

When evaluating a mental disorder, the rater shall consider 
the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2007).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2007).

The veteran's PTSD has been rated under Diagnostic Code 9411.  
A 30 percent disability rating assigned through December 29, 
2004 and 70 percent thereafter.  A 30 percent rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The next highest rating is a 50 percent rating.  This 
evaluation is appropriate when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Consistent with the foregoing, 
the Court also found it appropriate for a rating specialist 
to consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment.

The veteran's PTSD has been manifested throughout the appeal 
period by total occupational and social impairment, grossly 
inappropriate behavior, persistent danger of hurting himself 
and others, impaired judgment and thinking, and 
suicidal/homicidal ideation.  The veteran was psychiatrically 
hospitalized repeatedly throughout the appeal period.  

The GAF scores mentioned in the record have ranged from 81 to 
21, with many scores in the 41 to 50 range.  GAF scores of 50 
and lower represent total occupational impairment.  The 
veteran was not employed at any time during the appeal 
period.  A VA vocational assessment finds that vocational 
training was not feasible due to PTSD.  Total occupational 
and total social impairment is shown.  

VA hospital summaries note that the veteran was 
psychiatrically hospitalized in February and again in March 
2001.  VA outpatient treatment reports dated in March 2001 
and later note homicidal ideation, while one March 2001 
report clarifies that the veteran did not intend to kill, but 
merely to hurt people.  His mood swings suggested bipolar 
disorder; however most VA compensation examination reports do 
not offer a diagnosis of bipolar disorder.  Various reports 
mention that the veteran had intended to kill his spouse, 
however.  Poor insight and judgment were noted in May 2001 
and later.  

According to a May 2001 VA PTSD compensation examination 
report, the veteran had recently served time in jail for 
exposing his buttocks at a homeless shelter.  His insight 
appeared poor.  The clinical psychologist determined that 
anger, substance abuse, antisocial traits, and PTSD 
contributed markedly to his current life situation 
(homelessness, unemployed) and that it was not possible to 
separate out these four elements of his diagnostic picture.  
The Axis I diagnoses were PTSD from a sexual assault in the 
Army; and, cocaine and alcohol dependence.  Notwithstanding 
the severe symptoms shown, the psychologist assigned a Global 
Assessment of Functioning (GAF) score of 55 [according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF score of 51 to 60 
is indicative of moderate symptoms (flat affect and 
circumstantial speech, occassional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  See 
38 C.F.R. § 4.125 (2007)].  

A June 2001 VA mental health center note indicates that the 
veteran had recently battered another with a brick and he had 
an altercation with a police officer.  He was re-hospitalized 
in June 2001, for the third time since March 2001.  

VA hospitalized the veteran in May 2002.  His GAF scores were 
40 on admission and 50 on discharge.  He expressed a desire 
to kill his girlfriend.  His judgment and insight were fair.

The veteran was hospitalized in June 2002.  His GAF scores 
were 40 on entry and 65 on discharge.  A physical battery of 
his girlfriend precipitated his admission.  

In February 2003, the veteran expressed homicidal ideation 
toward his girlfriend. He was hospitalized for a short time 
in February 2003 for detoxification after an altercation with 
her.  He was homeless and remained unemployed.  Regardless of 
these symptoms, the examiner assigned a GAF score of 70 
[according to DSM-IV), a GAF score of 61 to 70 is indicative 
of some mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well.  Id]. 

A July 2003 VA PTSD compensation examination report notes a 
hospitalization following a suicide attempt.  Significantly, 
it notes "Thought processes were quite concrete."  See 
Massey v .Brown, 7 Vet. App. 204, 207 (1994) (concrete 
thinking indicates no flexibility).  A GAF score of 60 was 
assigned.  

A July 2004 VA PTSD compensation examination report reflects 
adequate insight and judgment and no suicidal/homicidal 
ideation.  A GAF score of 46 was assigned [according to DSM 
IV, GAF scores of 41 through 50 or lower are indicative of 
serious symptoms, or serious difficulty in social, 
occupational, or school functioning, i.e., no friends, unable 
to keep a job.  38 C.F.R. § 4.125 (2007)].  The psychologist 
opined that PTSD and depression would preclude employment.

Another significant VA hospitalization occurred in December 
2004.  The report notes that the veteran's bipolar disorder 
and PTSD were difficult to separate.  Suicidal ideation and 
auditory hallucination were noted.  He was poorly groomed and 
moaned throughout the evaluation.  The GAF score was 21 at 
admission and 26 at discharge 21 [according to DSM-IV, a 
score of 21 to 30 is indicative of delusions or 
hallucinations or serious impairment in communications or 
judgment or inability to function in almost all areas.  Id].

A February 2005 VA hospitalization report notes that the GAF 
score on admission was 31.

The veteran underwent a VA mental disorders compensation 
examination in April 2005.  The clinical psychologist found 
adequate judgment and insight, even though the veteran 
reported suicidal/homicidal ideation.  The examiner offered 
only one Axis I diagnosis, that of PTSD.  The examiner found 
no evidence of unemployability, but assigned a GAF score of 
49.

Anger and racing thoughts were noted during a hospitalization 
from October to November 2005.  At discharge in November 
2005, a GAF score of 31 was assigned.  The examiner noted 
that the highest GAF during 2005 had been 81 [according DSM-
VI, a score of 81 to 90 is indicative of absent or minimal 
symptoms, good functioning in all areas, interested and 
involved in a wide range of activities, socially effective, 
generally satisfied with life, no more than everyday problems 
or concerns.  Id]. 

A January 2006 VA vocational counseling report concludes that 
PTSD significantly contributed to the veteran's vocational 
impairment.  The counselor reported that the veteran "will 
likely continue to experience extreme difficulty in gaining 
and then maintaining reasonable employment."  In February 
2006, the same counselor reported that it was not reasonably 
feasible to set a vocational goal for the veteran.  

In April 2006, a VA psychiatrist found no delusion, 
suicidal/homicidal ideation, or hallucination and assigned a 
GAF score of 51.  

The veteran underwent a VA PTSD examination in May 2006.  The 
clinical psychologist remarked that there was no evidence 
that PTSD would preclude employment.  No impairment in 
thought processes was detected.  The only Axis I diagnosis 
offered was PTSD.  The GAF score assigned was 49.  

In July 2006, the veteran testified at a videoconference 
before the undersigned Veterans Law Judge that his vocational 
counselor found that school would not be feasible for him 
because he could not work full-time.  He testified concerning 
his nightmares and flashbacks of PTSD stressors.  He 
testified that he last worked in 1999, but even then, he did 
not work full-time.  He testified that working around people 
was too uncomfortable.  He testified concerning his 
medication for PTSD, sleep, and anger control.  He reported 
that he does not receive Social Security Administration 
disability benefits.  

With respect to the GAF score of 81 mentioned in November 
2005, this appears to be an error.  No GAF score of 81 was 
found, nor does the evidence suggest that a GAF score of 81 
could be assigned.  

While the May 2006 VA PTSD examiner found, even after 
reviewing the claims file, no evidence that PTSD would 
preclude employment, it must be mentioned that the January 
2006 VA vocational counseling report and other reports 
contain very clear evidence that PTSD has precluded 
employment.  Because the May 2006 VA examining psychologist 
missed these reports and also because the psychologist 
assigned a GAF score of 49, which in itself connotes 
unemployability, the persuasive value of the opinion is 
diminished.  The evidence therefore adequately supports a 100 
percent schedular rating for PTSD.  

Comparing symptoms attributed to PTSD with the criteria of 
the rating schedule, the Board finds that the criteria for a 
100 percent disability rating under Diagnostic Code 9411 are 
more nearly approximated.  This conclusion is reached on the 
basis of the total occupational and social impairment shown, 
as opposed to merely a showing of some impairment, which is 
the stated threshold requirement for a 70 percent rating.  
Accordingly, a 100 percent scheduler rating is warranted for 
PTSD for the entire appeal period.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411.

Entitlement to a TDIU

The veteran also filed a claim for TDIU in August 2004.  
Under 38 C.F.R. 
§ 4.16(a), TDIU may be assigned where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to follow a substantially 
gainful occupation as a result of service- connected 
disability.

In VA O.G.C. Prec. Op. No. 6-99, VA's General Counsel held 
that a claim for TDIU may not be considered when a schedular 
100-percent rating is already in effect.  No additional 
monetary benefit would be available in the hypothetical case 
of a veteran having one service-connected disability rated 
100-percent disabling under the rating schedule and another, 
separate disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  As the Board has 
granted a 100 percent schedular rating for PTSD for the 
entire appeal period, the veteran is not eligible for TDIU.  
Hence, that claim must be dismissed as moot.  See Green v. 
West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 
52375 (1999); see also Morris v. Principi, 239 F.3d 1292, 
1296 (Fed. Cir. 2001).


ORDER

A 100 percent schedular rating for PTSD is granted for the 
entire appeal period, subject to the laws and regulations 
concerning the payment of monetary benefits.

The claim of entitlement to an award of TDIU is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


